Citation Nr: 0510072	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for schizophrenia, 
paranoid type, claimed as secondary to service-connected 
tinea pedis, onychomycosis, tinea cruris (skin disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1974 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2002 and April 2003 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

In August 2002 the RO denied entitlement to service 
connection for schizophrenia, paranoid type, claimed as 
secondary to service-connected tinea pedis, onychomycosis, 
tinea cruris.  

In April 2003 the RO found that new and material evidence had 
been received to reopen a claim of service connection for 
PTSD, and denied entitlement to service connection for PTSD 
on a de novo basis.  

Notwithstanding the RO's reopening of the claim on appeal, 
the Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Marsh v. West, 
11 Vet. App. 468 (1998) (Board has the jurisdiction - indeed, 
the obligation - to assess its jurisdiction) and Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence).  
Accordingly, this issue is addressed below.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims of service 
connection, obtained all relevant and available evidence 
identified by him, and provided him full, complete and 
appropriate VA medical examinations, all in an effort to 
assist him in substantiating his claims of service connection 
for psychiatric disability.  



2.  The Board denied entitlement to service connection for 
PTSD when it issued an unappealed decision in August 1996.  

3.  Evidence submitted since the August 1996 Board decision 
is not duplicative or redundant, was not previously submitted 
to agency decision makers and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to raise a reasonable possibility of 
substantiating the claim.  

4.  The probative and competent medical evidence of record 
establishes that the veteran has not been diagnosed with 
PTSD.  

5.  The probative and competent medical evidence of record 
establishes that schizophrenia, paranoid type, is cannot 
satisfactorily be disassociated from service-connected tinea 
pedis, onychomycosis, tinea cruris.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1996 decision wherein 
the Board denied entitlement to service connection for PTSD, 
is new and material, the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.160(d), 
20.1100, 20.1104, 20.1105 (2004).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  

3.  Schizophrenia, paranoid type is proximately due to, the 
result of, or aggravated by service-connected tinea pedis, 
onychomycosis, tinea cruris.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

New and Material Evidence

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier. 38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected. When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision. 38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104. 

A claim disallowed by the Board may not be reopened on the 
same factual basis. 38  U.S.C.A. § 7104(b); 38 C.F.R. §§ 
20.1100, 20.1104.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented. Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 
(1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits. Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).


If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  




In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

There is new legislation regarding the obligations of VA in 
assisting claimants. On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law. The VCAA provides:

Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000); 38 U.S.C.A. § 5103A.  

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).  As 
the veteran's claim to reopen was received in September 2002, 
the revised criteria apply to his claim.


As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war (or peacetime service after December 
31, 1946), and psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2004).  


Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims on appeal.  



The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claims on appeal, 
and that the Board's decision to proceed in adjudicating the 
claims on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed a petition to reopen his 
claim of service connection for PTSD in September 2002.  The 
RO issued notice to him of VA's duty to assist and other VCAA 
responsibilities in a letter dated in March 2003.  This was 
prior to the denial of reopened claim of service connection 
for PTSD in April 2003.  

Additionally, the reopened claim was reconsidered on a de 
novo basis in a March 2004 supplemental statement of the case 
(SSOC).  As such, the timing of the VCAA notice comports with 
the CAVC's holding in Pelegrini, supra. 

The substance of the notice is satisfactory as well.  
Specifically, the March 2004 VCAA letter advised the veteran 
of his need to identify or submit evidence, primarily medical 
opinion evidence, of an increase in severity of symptoms 
associated with his chronic eczema.  This notice also 
informed him that VA would attempt to obtain any evidence 
that he identifies.  

The RO requested that the veteran send VA any information he 
may have pertinent to his claims on appeal, and the RO 
obtained private medical evidence from various sources.  The 
RO also provided him with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claims.  There is no report of contact to 
indicate that he called with any question regarding this 
notice; no reply is of record.  

The veteran specifically indicated that all of his 
psychiatric treatment has been with VA, and the RO has 
obtained all identified VA treatment records.  Moreover, 
consistent with the duty to assist, the RO scheduled him for 
VA PTSD examination in July 2003.  

Once all of the above was completed, the RO again denied the 
reopened claim of service connection for PTSD in a March 2004 
SOC.  

The April 2003 rating decision, March VCAA notice, and March 
2004 SOC, advised the veteran of the evidence considered and 
the reasons and bases for the denial of his claim.  The March 
2004 SOC advised the veteran of all appropriate regulations 
governing entitlement to service connection for PTSD, 
including a recitation of 38 C.F.R. § 3.159, with reference 
to the relevant sections of the United States Code, as well 
as specific reference to the results of all pertinent 
evidence.  

No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative, 
after the March 2004 SOC.  As such, VA has obtained all 
relevant records in support of his claim, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claim on 
appeal.  Neither the veteran nor his representative has 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board reopens a claim of service connection for PTSD.  
The Board is also satisfied that all necessary development 
pertaining to the reopened claim of service connection for 
PTSD has been completed within VCAA.  As the Board has 
granted the full benefit on appeal with respect to the 
secondary service connection claim, there is no need to 
discuss application of the VCAA as to this claim.


Materiality & Finality

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis. Glynn v. Brown, 6 Vet. App. 
523, 529 (1994).  

In the instant case on appeal, the veteran has-for the first 
time-submitted supportive evidence regarding his long-
claimed PTSD stressor, wherein he argues that his friend 
"Ford" died in a June or July 1976 helicopter crash.  
Previously, as noted in the August 1996 Board decision, no 
evidence supported the claimed PTSD event, including through 
sources at the U.S. Navy Personnel Management Services 
Branch.  

In September 2002, however, the veteran submitted newspaper 
articles which make reference to the death of Captain J. 
"Ford" in a June 1976 helicopter crash during active duty 
at a miliary training center near Pahakuloa, Hawaii.  This 
evidence is new and material in that, for the first time, 
evidence supports the veteran's claimed PTSD stressor event.  
The veteran, however, is not shown to have been a witness to 
the crash, and he merely asserts to have seen his dead 
friend's body later during grave duty.  Nonetheless, the 
newspaper articles do relate to a previously unestablished 
fact necessary to raise a reasonable possibility of 
substantiating the claim.  The claim of service connection 
for PTSD is reopened.  


Service Connection for PTSD

In this case, the Board finds, as detailed below, that the 
criteria for service connection for PTSD are not met.  In 
this regard, it must be noted that the Board's actions mirror 
those of the RO, and do not exceed them.  That is, the Board 
need not remand the reopened claim of service connection for 
PTSD for agency of original jurisdiction adjudication, 
because he has already been afforded such review.  With no 
prejudice to the veteran, a remand would service no purpose.  
Bernard v. Brown, 4 Vet .App. 384 (1993).  The appellant's 
procedural rights in this matter have not been compromised 
because he has been afforded agency of original jurisdiction 
adjudication of all aspects of the PTSD claim on appeal.  

VA treatment records from two different facilities, dated 
from September 1998 to March 2003, as with a VA PTSD 
examination report of July 2003, show no current or past 
diagnosis of PTSD.  

Rather, the veteran is repeatedly thought to have paranoid 
schizophrenia with a history of drug, cannabis, and alcohol 
abuse variously in remission.  Specifically, VA outpatient 
and mental health treatment records show no diagnosis of PTSD 
on evaluations in July and September 2002 and March 2003.  

On VA PTSD examination in July 2003, although the veteran met 
some of the criteria for a diagnosis of PTSD, he did not meet 
all of the criteria for PTSD, and no diagnosis of PTSD was 
given.  The examiner found that the veteran's documented 
clinical history demonstrated some doubt as to whether or not 
he was actually involved in the claimed PTSD stressor.  The 
examiner questions the accuracy of the veteran's report 
regarding seeing the body of a claimed friend after a 
helicopter crash.  The VA examiner also noted that clinical 
testing also raised doubt as to the veteran's self-reports of 
PTSD symptoms, including some degree of impression management 
on the MMP1-2 testing.  This finding was thought to suggest 
that the veteran's self-reports may be colored by an agenda 
to obtain VA benefits.  The salient point is that the 
diagnosis was schizophrenia, paranoid type, alcohol and 
cocaine dependence, in full remission.  No diagnosis of PTSD 
was made.  

The Board notes at the onset that all of the evidence of 
record received since the time of the August 1996 final Board 
decision, shows no diagnosis of PTSD other than the veteran's 
reported history of a diagnosis of PTSD otherwise not shown.  
In the absence of any competent evidence of current diagnosis 
of PTSD, there is no basis to find entitlement to service 
connection in this case, and the reopened claim may be denied 
without extensive discussions of his past clinical history.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)].  

Specifically, VA mental health providers repeatedly find that 
the veteran does not have PTSD, regardless of his veracity of 
his claimed PTSD stressor.  The claim of service connection 
must be denied-in any event-in the absence of medical 
evidence of a current diagnosis of PTSD.  Id.  

The Board emphasizes that the veteran was provided a VA PTSD 
examination in July 2002, and the VA has opened its doors to 
him for ongoing psychiatric counseling.  However, with no 
diagnosis of PTSD, the claim must be denied.  

In the absence of any competent evidence of current diagnoses 
of PTSD, there is no basis upon which to predicate 
entitlement to service connection.  See Caluza v. Brown, 
7 Vet. App. at 506.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.  


Secondary Service Connection for Schizophrenia

The veteran asserts that he has an acquired psychiatric 
disorder, diagnosed as paranoid schizophrenia, secondary to 
his service-connected skin disability.  

The veteran's documented clinical history shows treatment for 
symptoms of tinea pedis, onychomycosis, and tinea cruris, as 
well as treatment for, and diagnosis of, schizophrenia, 
paranoid type, as detailed above.  Significantly, a July 2004 
VA psychiatric opinion letter shows that the veteran has 
psychiatrically inspired misperceived severity of "itching 
spells," visual hallucinations, where he feels that he 
scratches himself until he bleeds, although there is no 
clinical basis for his misperception.  The VA treating 
physician indicates that the veteran experiences 
embarrassment after these scratching spells with visual 
hallucinations, and that this results in restricted 
socialization and employment.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102 (2004).  

Although the April 2004 VA statement does not record that the 
veteran's paranoid schizophrenia is directly caused by, or 
the secondary result of, his service-connected skin 
disability, the July 2004 VA psychiatric statement does show 
that there is some relationship or link between the two.  

With application of the benefit of the doubt in the veteran's 
favor, the Board finds that the evidentiary record supports 
the claim of service-connection for schizophrenia, paranoid 
type as secondary to service-connected tinea pedis, 
onychomycosis, with tinea cruris.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2004).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of service connection for PTSD, the appeal is 
granted to this extent only.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for schizophrenia, paranoid 
type, as secondary to service-connected tinea pedis, 
onychomycosis, tinea cruris is granted.   



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


